Citation Nr: 1728571	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disability (to include as due to a head injury in service, or as secondary to a post-concussive syndrome/traumatic brain injury(TBI)).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to February 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) and a June 2009 rating decision of the Togus, Maine VA RO.  The Veteran's claims file is in the jurisdiction of the Togus, Maine RO.  In February 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April, September, and December 2014, and June 2016, the Board remanded this matter for additional development.  The June 2016 Board decision also granted service connection for TBI. 

An October  2016 rating decision implemented the Board's grant of service connection for TBI, assigning a 0 percent rating, effective October 17, 2008.  In October 2016 the Veteran filed a notice of disagreement (NOD) with that decision, initiating an appeal in the matter.  He elected the decision review officer (DRO) process in lieu of the traditional appeals process.  A November 2016 letter from the DRO advised the Veteran that the claim was assigned to a DRO for review, and a statement of the case (SOC) would be issued in the matter if it could not be resolved through the DRO process.  Inasmuch as the DRO has responded to the Veteran's NOD, and a SOC in response would be premature given the DRO process, a remand for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the matter of the rating assigned for the TBI is a downstream issue, and is not yet fully before the Board, but will only be so if the Veteran perfects an appeal in the matter by timely filing a substantive appeal after (and if) a SOC is issued.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board is well aware this matter was remanded on multiple previous occasions (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, the state of the evidentiary record in this matter is such that a merits determination on the issue before the Board at this time would be premature, and based on an incomplete record.  

It is argued on behalf of the Veteran that his variously diagnosed psychiatric disability is either directly due to injury in service or is secondary to his service connected disabilities (which include TBI).  There are VA medical opinions in the record to the effect that the Veteran's psychiatric disability is due to his nonservice-connected medical problems and postservice injuries.   
.
In a January 2012 statement, a private psychiatrist opined that the Veteran had anterograde amnesia regarding the head injury in service.  He appeared confused during the interview, and reported that since that injury, he has had confusion, headaches, dizziness, difficulty concentrating, depression, anxiety, and memory loss, which that provider considered to be consistent with a post-concussion syndrome due to a TBI in service.  

Pursuant to the Board's April 2014 remand, the RO arranged for a June 2014 VA mental disorders examination of the Veteran, at which time a mood disorder with anxiety and depression was diagnosed ( the examiner did not address the possibility the disability might be related to the Veteran's service/injuries therein). 

A September 2014 Board remand instructed the AOJ to forward the Veteran's file to the June 2014 VA examiner for an addendum opinion regarding the likely etiology of the Veteran's mood disorder with anxiety and depression.  The December 2014 Board remand noted that the October 2014 VA examiner did not (as was requested) reconcile the conclusion that the Veteran did not have residuals of a TBI in service with the January 2012 private psychiatrist's opinion that the Veteran's reports of confusion, headache, dizziness, difficulty concentrating, depression, anxiety, and memory loss are consistent with a post-concussion syndrome due to TBI in service.  Pursuant to the Board's December 2014 remand, the RO obtained a January 2015 VA medical opinion wherein the provider opined that the Veteran does not have a co-existing mental disorder related to TBI since he had not been found to suffer from any residuals of a TBI.  She opined that any existing mental condition is not related to a TBI, and is instead related to increasing (nonservice-connected) medical health problems.  The medical opinion also did not address the 2012 private psychiatrist's opinion. 

Thereafter, the Board sought a VHA medical advisory opinion in the matter.  The consulting expert, a neurologist, reviewed the Veteran's record and stated that record reflects that the Veteran sustained a concussion (TBI) in service, opining further that the injury resolved.  He did not know, nor would he speculate regarding, the etiology of the Veteran's psychiatric disability. He did not believe that the Veteran's psychiatric disability was directly related to his injury in service, but noted that he was not a psychiatrist and suggested additional psychiatric review to resolve this issue.  Based on the VHA expert's opinion that the Veteran was shown to have sustained a TBI in service, the Board granted service connection for the TBI (with the understanding that the nature and severity of the residuals was a downstream issue for the AOJ's initial consideration

Implementing the Board's June 2016 grant of service connection for TBI remand, the AOJ arranged for a July 2016 VA mental disorders examination of the Veteran, at which time adjustment disorder with depressed mood and substance use disorder, alcohol, were diagnosed.  The examiner opined that it is less likely than not that the Veteran's adjustment disorder with depressed mood is proximately due to or the result of his service-connected TBI.  He explained that the residuals of TBI resolved before the Veteran left service.  He further opined that the Veteran's symptoms of adjustment disorder related more to life stress, family issues and physical limitations due to age.  The opinion did not address the January 2012 private psychiatrist's opinion.  

Given that the Veteran has initiated an appeal of the 0 percent rating assigned for TBI (based on a finding that no residuals were show), the state of the evidence is that we have opinions in the record indicating that the Veteran's psychiatric disability is related/unrelated to his service/head injury therein/his service connected disabilities, but the nature and severity of the residuals of TBI is (pending resolution of the appeal of the rating assigned for TBI residuals) not conclusively settled.  Notably, no VA opinion in the record is adequately responsive to the January 2012 private psychiatrist's opinion statement.  That opinion is also inadequate because it is premised, in part, and factual assumptions that are not supported by the record .

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for any further development of medical evidence indicated (including specifically a medical opinion by a psychiatrist or psychologist that expresses, with adequate rationale provided, agreement or disagreement with the January 2012 private psychiatrist's opinion that certain aspects of the Veteran's current psychiatric disability are manifestations of his TBI in service) and, in accordance with the DRO process initiated, proceed with the development of his appeal in the matter of the rating for TBI.  If the DRO process does not resolve the matter, the DRO should issue a SOC in the matter.  If (and only if) the Veteran timely perfects an appeal to the Board in the matter (by submitting a timely substantive appeal after the SOC is issued), the matter should be forwarded to the Board. 

2.  After the matter of the rating for TBI is settled (either by expression of satisfaction with a DRO decision in the matter or by a final decision on appeal by the Board), the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the nature and etiology of his psychiatric disability.  Based on review of the record, the consulting provider should provide responses to the following:
(a) Please identify (by diagnosis) each acquired psychiatric disability entity found or shown by the record during the pendency of this claim. 

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is:

(i)  Directly related to (incurred as a result, or a manifestation of) the service-connected TBI in service or is otherwise etiologically related to service?  The rationale for the opinion must include discussion of the opinion offered by the Veteran's private psychiatrist in January 2012 (i.e., express agreement of disagreement with the opinion, with responsive rationale provided) .

(ii) Was (A) caused or (B) aggravated by a service connected disability.  [In connection with this question and opinion the provider should be advised of what pathology and manifestations, if any, were ultimately (see # 1 above) determined to be residuals of the TBI (and what other disabilities are service connected).]  The opinion must specifically address the concept of aggravation.  If aggravation is found, please identify (to the extent possible) the additional manifestations and impairment resulting from the aggravation.

(c)  If a diagnosed psychiatric disability is determined to be unrelated to the Veteran's service, and to not have been caused or aggravated by a service connected disability please identify  (to the extent possible) the etiology considered more likely.

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record, ensure that all development sought is completed as instructed, and readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

